Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 23, 2021

The Court of Appeals hereby passes the following order:

A22A0224. KAREN BRIGHT v. LOCAL MECHANICAL NETWORKING,
    INC.

      On May 12, 2021, the trial court issued an order granting the motion for
summary judgment filed by defendant Local Mechanical Networking, Inc. On June
14, 2021, plaintiff Karen Bright filed a notice of appeal of the trial court’s order.
      We lack jurisdiction because this appeal is untimely. A notice of appeal must
be filed within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a).
“The proper and timely filing of the notice of appeal is an absolute requirement to
confer jurisdiction upon the appellate court.” Rowland v. State, 264 Ga. 872, 872 (1)
(452 SE2d 756) (1995) (emphasis in original). Here, Bright filed her notice of appeal
33 days after the trial court’s order was entered. Accordingly, we lack jurisdiction to
consider this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/23/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.